Case 3:19-cv-01015-RDM-CA Document 53 Filed 09/11/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL PEREZ, : Civil No. 3:19-cv-1015
Plaintiff ; (Judge Mariani)
‘
JAMES J. LARSON, ef al.,
Defendants
| ORDER
AND NOW, this JE dap of September, 2020, upon consideration of the motion
(Doc. 29-1) to dismiss by Correct Care Solutions, LLC, and the parties’ respective briefs in
support of and opposition to said motion, and for the reasons set forth in the accompanying
Memorandum, IT IS HEREBY ORDERED THAT:
1. The motion (Doc. 29-1) is GRANTED.
2. Plaintiff is granted fifteen (15) days from the date of this Order to file a
proposed amended complaint to cure the deficiencies with respect to the
claims against Correct Care Solutions, LLC. Failure to timely file a proposed

amended complaint will result in dismissal of all claims against Correct Care
Solutions, LLC without further notice of Court.

oa
\

27 Vibe
Robert D- Mariani
United States District Judge

 

 
